Citation Nr: 1426362	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  09-42 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating for a bilateral hearing loss disability.

2.  Entitlement to a rating in excess of 10 percent for a left shoulder disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1973 to August 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

In March 2009, the Veteran, through his representative, raised the issue of entitlement to a nonservice-connected pension.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and the claim for nonservice-connected pension is referred to the AOJ for appropriate development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In February 2010, the Veteran requested to be scheduled for a Board hearing before a Veterans Law Judge (VLJ) at a local VA office.  To date, such a hearing has not been scheduled.  There is no indication in the record that the Veteran has withdrawn his request for a Board hearing.  Accordingly, on remand, the Veteran should be scheduled for a hearing before a VLJ at the RO in Los Angeles, California.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a VLJ at the RO in Los Angeles, California, in the order that the request was received.  After the Veteran has been afforded an opportunity to appear at a hearing before a VLJ, the RO need not take any further adjudicatory action, but should return the claims folder to the Board for further appellate review.  All correspondence and any hearing transcripts regarding this hearing should be associated with the claims folder.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


